UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-53896 PANELTECH INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 20-4748555 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2999 John Stevens Way Hoquiam, WA 98550 (Address of Principal Executive Offices, Including ZIP Code) (360) 538-1480 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files): YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes oNo x As of August 11, 2010, the Registrant had 54,481,022 shares of common stock outstanding. PANELTECH INTERNATIONAL HOLDINGS, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II - OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signatures 33 2 Item 1. Financial Statements PANELTECH INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS June 30 December 31 (Unaudited) CURRENT ASSETS Cash $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets Total Current Assets PROPERTY AND EQUIPMENT, Net OTHER ASSETS Deferred loan costs Intangible assets, net Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements 3 PANELTECH INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS' DEFICIENCY June 30 December 31 (Unaudited) CURRENT LIABILITIES Line of credit $ $ Note payable -shareholder Accounts payable Accrued expenses and other current liabilities Current maturities of long-term debt Due to shareholders-current Capital lease obligations Total Current Liabilities OTHER LIABILITIES Long-term debt, less current maturities Due to shareholders — Derivative obligation -warrants Capital lease obligations, less current portion Deferred tax liability — Total Other Liabilities TOTAL LIABILITIES REDEEMABLE CONVERTIBLE PREFERRED STOCK Series A convertible preferred stock, $0.0001 par value , 5,453,100 shares designated, 3,271,860 issued and outstanding, liquidation preference of $3,600,000. COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' DEFICIENCY Common Stock, $0.0001 par value, 500,000,000 shares authorized, 54,481,022 and 68,253,572 shares issued and outstanding respectively Additional paid-in capital (872,685 ) (114,975 ) Accumulated deficit (1,065,442 ) (297,904 ) Treasury stock, at cost, 0 and 13,772,550 shares outstanding respectively — (750,000 ) TOTAL STOCKHOLDERS DEFICIENCY (1,932,679 ) (1,156,054 ) TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these Condensed Consolidated Financial Statements 4 PANELTECH INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30 For the Six Months Ended June 30 (Unaudited) (Unaudited) (Unaudited) (Unaudited) NET SALES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES OPERATING INCOME (LOSS) (311,735 ) (553,114 ) (489,890 ) OTHER INCOME (EXPENSE) Interest Expense (51,126 ) (43,068 ) (108,582 ) (91,611 ) NET LOSS BEFORE INCOME TAXES (31,745 ) (354,803 ) (661,696 ) (581,501 ) Income Tax Benefit — — — NET LOSS (31,745 ) (354,803 ) (444,696 ) (581,501 ) Preferred Stock Dividends (56,971 ) — (106,597 ) — Preferred Stock Accretion (111,499 ) — (216,246 ) — NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Net loss per share to common stockholders - basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these Condensed Consolidated Financial Statements 5 PANELTECH INTERNATIONAL HOLDINGS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to net cash cash provided by operating activities: (Gain) Loss on disposal of property and equipment (60,345 ) Depreciation expense Amortization expense Provision for doubtful accounts — Stock Based Compensation — Changes in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other current assets Accounts payable (347,932 ) Income taxes (217,000 ) — Accrued expenses and other current liabilities (131,962 ) TOTAL ADJUSTMENTS NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES (238,443 ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment (98,236 ) (44,601 ) Proceeds from sale of property and equipment Expenses incurred for future capital raise — (43,072 ) NET CASH (USED IN) PROVIDED BY INVESTING ACTIVITIES $ $ ) The accompanying notes are an integral part of these Condensed Consolidated Financial Statements 6 PANELTECH INTERNATIONAL HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS, Continued For the Six Months Ended June 30 (Unaudited) (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES Net borrowings (repayments) under line of credit $ $ ) (Repayment) borrowings of notes payable (161,095 ) Payments on capital lease obligations (8,224 ) (7,586 ) Net Proceeds from sale of preferred stock — NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES (173,754 ) NET INCREASE IN CASH CASH - Beginning CASH - Ending $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid during the years for: Interest $ $ Taxes $
